Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The preliminary amendment filed on December 23, 2019 is acknowledged. The claim set having the header WO 2019/003104 PCT/IB2018/054702, having claims 1-15, was considered. Claims 1-11 and 13-15 were examined, and claim 12 was withdrawn (see Claim Objections).

Priority
The instant application is a 371 application of PCT/IB2018/054702 filed on June 26, 2018, which claims foreign priority to EP17178429.1 filed on June 28, 2017. A certified copy of the foreign priority application was received.

Information Disclosure Statement
The information disclosure statement (IDS) dated 3/31/2020 is acknowledged, has been placed in the application file, and the information therein has been considered as to the merits.

Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). Accordingly, claim 12 has not been further treated on the merits.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims are drawn to both a product (an ActRII receptor antagonist) and a method for using that product (a method of treatment). See MPEP § 2173.05(p): “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).” 
For the purpose of compact prosecution, the portions of these claims drawn toward a method will be interpreted and further addressed in this Office Action.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, it is drawn to a method involving an ActRII receptor antagonist that is an anti-ActRII receptor antibody or an antigen-binding portion thereof that binds to an epitope of ActRIIB consisting of amino acids 19-134 of SEQ ID NO: 181, which corresponds to SEQ ID NO: 182. The claim is written in the form of a functional limitation, meaning that the instant invention must possess all of the recited functions, which include ActRII receptor antagonism as well as antibody binding of this particular epitope (the myostatin-binding portion of the ActRII receptor).  
ActRII receptor antagonism and anti-ActRII receptor antibody binding to this particular epitope are two separate ideas. There are numerous antibodies that bind to this particular epitope but that are not ActRII receptor antagonists. See, for example, US 2010/0272734 by Berger (which is the pre-grant publication of U.S. 8,388,968, which shares SEQ ID NOs with the instant application), page 73, top of page: 
“Most anti-ActRIIB antibodies showed binding to hActRIIB-transfected HEK293T/17 cells with EC50 values in the single up to low double digit nanomolar range. Several Fabs could displace myostatin from ActRIIB/Fc in a myostatin binding inhibition ELISA, but amongst those only MOR08067 displayed full inhibition of myostatin-induced activity in the reporter gene assay.”
Conversely, an antagonist of ActRII need not bind the particular epitope of ActRII targeted by myostatin to function as an ActRII antagonist, as shown by Sakamoto (2017, Biochemistry and Biophysics Reports 11, 33-39), who engineered ActRII antagonists from proteins that interrupted protein-protein interactions without antibody binding. 
The instant specification discloses previously disclosed antibodies from Berger, including bimagrumab, which has experimental support showing that it is both an ActRII receptor antagonist as well as an anti-ActRII receptor antibody targeting the epitope described above. The broadest reasonable interpretation of instant claim 7, however, goes further than bimagrumab, and by virtue of its wording encompasses all ActRII receptor antagonists that are antibodies toward this particular epitope. Whether other examples of ActRII receptor antagonists that are antibodies toward this particular epitope exist is an open question, but it is well known in the art that a given protein can be bound by a very large and structurally diverse genus of antibodies—Edwards (2003, J. Mol. Biol. 334, 103‐118), for example, teaches that more than 1000 different antibodies, with unique sequences, can be raised against a single protein—and it is not difficult to envision that one or more antagonists might be fashioned from one or more such examples. The instant application, however, discloses experimental data related only to bimagrumab and its closely related structural cousins, stating that “each of these antibodies binds the same epitope and are progenies from the same parental antibody” (instant specification, page 31, lines 16-17). Without providing experimental support for other examples that fall within this broadly encompassing claim, instant claim 7 is concluded to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 7 is rejected.

Regarding claim 8, it is drawn to a method involving an “ActRII receptor antagonist” for which there are multiple versions of an “antibody or antigen-binding portion thereof” with specified SEQ ID NOs. The claim is written in the form of a functional limitation, meaning that the instant invention must possess the claimed function, ActRII receptor antagonism. 
It is noted that the disclosure does provide support for some specific versions of an “ActRII receptor antagonist” having an “antibody or antigen-binding portion thereof” with specified SEQ ID NOs, wherein the sequences are matched up as in instant claim 9: SEQ ID NO: 1, 15, 29, 43, 57, and 71 together as hCDR1, hCDR2, hCDR3, lCDR1, lCDR2, and lCDR3, respectively; SEQ ID NO: 2, 16, 30, 44, 58, and 72 together as hCDR1, hCDR2, hCDR3, lCDR1, lCDR2, and lCDR3, respectively; and so on. It is also noted that several of the SEQ ID NO: ranges listed consist of identical aa sequences; for example, SEQ ID NO: 1-14 are all identical aa sequences, as are SEQ ID NO: 29-42, 43-56, and 57-70, respectively. 
Two of the SEQ ID NO: ranges, however, do not comprise identical aa sequences: SEQ ID NO: 15-28 and SEQ NO ID: 71-84, which correspond to heavy CDR2 and light CDR3, respectively.  Accordingly, the language of “selected from” in instant claim 8 provides for a mixing of subunit CDRs that results in antigen-binding regions that are not reduced to practice by specific examples in the full disclosure. 
It is well known in the art that the six CDR sequences work in tandem to bind an antigen. In a recent review article, for example, Al Qaraghuli (2020, Scientific Reports 10: 13696) teaches that the six CDRs in a functional antibody form a continuous surface that defines the paratope (page 2, first paragraph). It is well known in the art that engineering humanized antibodies from antibodies derived from other species, as was done in the instant application and is disclosed to be an involved process of trial, error, and refinement, can result in functional deficits. In a recent review article, for example, Dondelinger (2018, Frontiers in Immunology: 9, 2278) teaches that humanization techniques “frequently lead to a loss in antibody affinity and/or specificity” (page 2, last full paragraph). Instant claim 8 recites, as just one example, the combination of SEQ ID NO: 9, 23, 37, 51, 65, and 79 as the 6 CDRs, but also SEQ ID NO: 9, 25, 37, 51, 65, and 79, wherein hCDR2 is substituted from one humanized AB to another. Al Qaraghuli teaches that substituting one CDR out of six for another would most likely render, in light of Dondelinger’s teachings, a discontinuous paratope surface in need of further refinement. The first combination was the result of just such a refinement process and has experimental support as a functional full antibody in the instant disclosure. The second combination (and all other combinations with the same mixing algorithm), a substitution of a new subunit into a refined, functionally competent full antibody, does not.  In the absence of experimental data showing competent ActRII receptor antagonism in a full antibody for each specified “selected from” combination, instant claim 8 is concluded to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 8 is rejected.

Regarding claim 10, it is drawn to a method involving an “ActRII receptor antagonist” that is an “antibody or antigen-binding portion thereof.” The claim is written in the form of a functional limitation, meaning that the instant invention must possess the claimed function, ActRII receptor antagonism.
As discussed in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, sufficient to show the applicant was in possession of the claimed genus. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation."
In instant claim 10 there are 10 antibodies, corresponding to the SEQ ID NO: pairings specified in claim 10 as HC 146 with LC 141, HC 147 with LC 142, and so forth, for which the disclosure provides experimental support for ActII receptor binding. These 10 SEQ ID NOs provide a framework for others skilled in the art to avoid infringement. Instant claim 10 goes further, however, in reciting all other antibodies having at least 95% sequence identity with these 10 examples. 
As described in the § 112(a) rejection of instant claim 8 above, a sequence homology comparison of the CDRs of antibodies reduced to practice in the instant application shows that not even a single aa change was tolerated in 4 of the CDRs. In light of Al Qaraghuli and Dondelinger’s teachings, random mutations in the light and heavy chains, including mutations in the CDRs, that reduce sequence homology to as low as 95% would result in a discontinuous paratope surface in need of further refinement. The 10 particular pairings of heavy and light chains described above have experimental support as a functional, full antibodies in the instant disclosure. In the absence of experimental data showing competent ActRII receptor antagonism in a full antibody for each specified mutation, instant claim 8 is concluded to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 10 is rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 14 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US 2010/0272734 by Berger.

Regarding claims 1-2, drawn toward an ActRII receptor antagonist, Berger teaches an ActRIIB antagonist [0010], which is an example of an ActRII receptor antagonist. The only other language in claims 1-2 are recitations of intended use. “Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.” See MPEP § 2112.02. The intended use in treating UI, or specific manifestations of UI, results in no structural difference between the claimed invention and the prior art. 
Accordingly, claims 1-2 are anticipated by the teachings of Berger. 

Regarding claim 14, drawn toward bimagrumab or an antigen-binding portion thereof, Berger teaches an antibody later named bimagrumab. The instant application discloses that “Bimagrumab is the INN (international non-proprietary name) of a monoclonal antibody also known as BYM338 or MOR08159 developed to bind competitively to activin receptor type II B (ActRII B) with greater affinity than myostatin or activin, its natural ligands.” Berger teaches MOR08159 [0066], Figure 6. The only other language in claim 14 are recitations of intended use. “Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.” See MPEP § 2112.02. The intended use in treating and/or preventing UI results in no structural difference between the claimed invention and the prior art, and antigen-binding portions thereof are inherent to the antibody described in the prior art.
Accordingly, claim 14 is anticipated by the teachings of Berger. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/061534 by Narayanan, US 2010/0272734 by Berger, and in further view of Akita (International Journal of Urology, 2013, 522-529).

Regarding claim 3, Narayanan in 2016 teaches a method of administering substances (selective androgen receptor modulators, SARMs) for use in treating a subject showing symptoms of urinary incontinence or is at risk of developing urinary incontinence [0046]. The result of the treatment, which includes “administering to the subject a therapeutically effective amount” of a drug [0246], is enlarged and strengthened muscle mass, and particularly “increasing the size and/or weight of urethral sphincter of a subject” [0027], “increasing the size/strength of the urethral sphincter” [0089], and “increasing the size and/or weight of muscles in the pelvic floor” [0089], which contribute to the successful treatment of UI.
Narayanan differs from instant claim 3 by not specifying an ActRII receptor antagonist to successfully treat UI. 
Berger teaches an ActRIIB antagonist, which is an example of an ActRII receptor antagonist, as a means to cause “an increase in muscle mass and strength in a patient” [0008] and “for treating muscle disorders” [0002]. 
The teachings of Narayanan and Berger together provide a rationale for using an ActRII antagonist as a treatment for urinary incontinence. Akita further teaches a specific motivation to do so: Akita teaches that “myostatin inhibition might be a useful target for developing novel techniques for stimulating rhabdosphincter cells regeneration in stress urinary incontinence treatment” (page 528, last line). Berger’s ActRII receptor antagonist has the function of inhibiting myostatin binding (page 2, lines 20-29). One of ordinary skill in the art would have been motivated to combine the teachings of Narayanan and Berger, using the motivation provided by Akita, to arrive at instant claim 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Narayanan and Berger, in further view of Akita, to obtain the invention as specified in instant claim 3. 

Regarding claim 4, drawn to incontinence selected from the group consisting of incontinence selected from stress urinary incontinence, urge urinary incontinence, and reflex urinary incontinence, Narayanan further teaches the treatment of urinary incontinence that includes stress urinary incontinence, urge urinary incontinence, and reflex urinary incontinence [0006]. One of ordinary skill in the art would have been motivated to combine the teachings of Narayanan and Berger, using the motivation provided by Akita, to arrive at instant claim 4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Narayanan and Berger, in further view of Akita, to obtain the invention as specified in instant claim 4. 

Regarding claim 5, drawn to a method involving an ActRII receptor binding molecule, Berger further teaches that its ActRII receptor antagonist is an ActRIIB receptor binding molecule (page 2, lines 20-23), which is an example of an ActRII receptor binding molecule. One of ordinary skill in the art would have been motivated by the teachings of Berger to arrive at instant claim 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 5. 

Regarding claim 6, drawn to a method involving an ActRII receptor antagonist that is an anti-ActRII receptor antibody or an antigen-binding portion thereof, Berger further teaches that its ActRII receptor antagonist is an anti-ActRIIB antibody or an antigen-binding portion thereof (page 3, Berger claim 1), which is an example of an anti-ActRII receptor antibody or an antigen-binding portion thereof. One of ordinary skill in the art would have been motivated by the teachings of Berger to arrive at instant claim 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 6. 

Regarding claim 7, drawn to a method involving an ActRII receptor antagonist that is an anti-ActRII receptor antibody or an antigen-binding portion thereof that binds to an epitope of ActRIIB consisting of amino acids 19-134 of SEQ ID NO: 181 (SEQ ID NO: 182), Berger further teaches that its anti-ActRIIB antibody or functional fragment (page 3, Berger claim 3), which is an example of an anti-ActRII antibody or an antigen-binding portion thereof, binds to ActRIIB between amino acids 19-134 of SEQ ID NO: 181 (NOTE that the SEQ ID NO: 181 in the instant disclosure is identical to that in the Berger 2010 disclosure). One of ordinary skill in the art would have been motivated to us the teachings of Berger to arrive at instant claim 7.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 7. 

Regarding claim 8, drawn to a method involving an antibody or an antigen-binding portion thereof comprising SEQ ID NOs selected from heavy CDR1, heavy CDR2, heavy CDR3, light CDR1, light CDR2, and light CDR3 having SEQ ID NO: 1-14, 15-28, 29-42, 43-56, 57-70, and 71-84, respectively, Berger further teaches all of these SEQ ID NOs in the 2010 disclosure (pages 16-18) (NOTE that all of the SEQ ID NO: listed in the instant disclosure are identical to those in the Berger 2010 disclosure). One of ordinary skill in the art would have been motivated to use the teachings of Berger to arrive at instant claim 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 8. 

Regarding claim 9, drawn to a method involving an antibody or an antigen-binding portion thereof comprising fourteen possibilities with heavy CDR1, heavy CDR2, heavy CDR3, light CDR1, light CDR2, and light CDR3 having SEQ ID NO: 1-14, 15-28, 29-42, 43-56, 57-70, and 71-84, respectively, Berger further teaches all of these fourteen possibilities in the 2010 disclosure (pages 16-18) (NOTE that all of the SEQ ID NO: listed in the instant disclosure are identical to those in the Berger 2010 disclosure). One of ordinary skill in the art would have been motivated to use the teachings of Berger to arrive at instant claim 9.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 9. 

Regarding claim 10, drawn to a method involving an antibody or an antigen-binding portion thereof that comprises the variable heavy chain sequence being selected from SEQ ID NO: 99-112 and the variable light chain sequence being selected from SEQ ID NO: 85-98, respectively, Berger further teaches all of the SEQ ID NOs listed above in the 2010 disclosure (pages 25-26) (NOTE that all of the SEQ ID NO: listed in the instant disclosure are identical to those in the Berger 2010 disclosure). One of ordinary skill in the art would have been motivated to use the teachings of Berger to arrive at instant claim 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 10. 

Regarding claim 11, drawn to a method involving an antibody or an antigen-binding portion thereof that comprises 14 possibilities: the variable heavy chain sequence being SEQ ID NO: 99-112 and the variable light chain sequence being SEQ ID NO: 85-98, respectively, Berger further teaches all of the 14 possibilities listed above in the 2010 disclosure (pages 25-26) (NOTE that all of the SEQ ID NO: listed in the instant disclosure are identical to those in the Berger 2010 disclosure). One of ordinary skill in the art would have been motivated to use the teachings of Berger to arrive at instant claim 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 11. 

Regarding claim 13, drawn to a method involving an antibody that is encoded by pBW522 (DSM22873) or pBW524 (DSM22874), Berger further teaches an antibody encoded by pBW522 (DSM22873) or pBW524 (DSM22874) (page 19, lines 29-31). One of ordinary skill in the art would have been motivated to use the teachings of Berger to arrive at instant claim 13.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 13.

Regarding claim 15, drawn to a method comprising administration of an effective amount of bimagrumab, Berger further teaches administration of an effective amount of therapeutic antibody including bimagrumab before (see 102 rejection of claim 14 above) it was named bimagrumab [0241-0245]. One of ordinary skill in the art would have been motivated to use the teachings of Berger to arrive at instant claim 15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the teachings of Berger to obtain the invention as specified in instant claim 15. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Copending Application No. 17/738,846
Claims 1-2 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17738846. 

Regarding instant claims 1-2, which are drawn to an ActRII receptor antagonist, the only other language in instant claims 1-2 are recitations of intended use. “Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.” See MPEP § 2112.02. The intended use in treating UI, or specific manifestations of UI, results in no structural difference between the claimed invention and the prior art. 
Claims 1-18 and 34 of copending Application No. 17738846 are drawn to an ActRII receptor inhibitor. The only other language in claims 1-18 and 34 of copending Application No. 17738846 are recitations of intended use and an added chemotherapeutic agent. The intended use in treating cancer results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Claims 1-18 and 34 of copending Application No. 17738846 differ from instant claims 1-2 by not specifying an ActRII receptor antagonist. Berger teaches an ActRIIB receptor inhibitor that is an effective ActRIIB receptor antagonist (specification page 2, line 20), which is an example of an ActRII receptor antagonist. One of ordinary skill in the art would have been motivated to combine claims 1-18 and 34 of copending Application No. 17738846 with the teachings of Berger to arrive at instant claims 1-2. 
Claims 19-33 of copending Application No. 17738846 are drawn to a myostatin antagonist. The only other language in claims 19-33 of copending Application No. 17738846 are recitations of intended use and an added therapeutic agent. The intended use in treating cancer results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Claims 19-33 of copending Application No. 17738846 differ from instant claims 1-2 by not specifying an ActRII receptor antagonist. Berger teaches an ActRII receptor antagonist that operates by inhibiting myostatin binding (Berger claim 6), which is by definition a myostatin antagonist. One of ordinary skill in the art would have been motivated to combine claims 19-33 of copending Application No. 17738846 with the teachings of Berger to arrive at instant claims 1-2.
Claim 35 of copending Application No. 17738846 is drawn to an anti-ActRII receptor antibody. The only other language in claim 35 of copending Application No. 17738846 are recitations of intended use and an added therapeutic agent. The intended use in treating cancer results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Claim 35 of copending Application No. 17738846 differs from instant claims 1-2 by not specifying an ActRII receptor antagonist. Berger teaches an anti-ActRIIB antibody (Berger claim 1), which is an example of an anti-ActRII receptor antibody, that is an effective ActRIIB antagonist (Berger specification page 2), which is an example of an ActRII receptor antagonist. One of ordinary skill in the art would have been motivated to combine claim 35 of copending Application No. 17738846 with the teachings of Berger to arrive at instant claims 1-2.
Claim 36 of copending Application No. 17738846 is drawn to bimagrumab. The only other language in claim 36 of copending Application No. 17738846 are recitations of intended use and an added therapeutic agent. The intended use in treating cancer results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Claim 36 of copending Application No. 17738846 differs from instant claims 1-2 by not specifying an ActRII receptor antagonist. The instant application discloses that bimagrumab was disclosed (specification page 1, line 22) in Berger and is an antagonist antibody to ActRIIB (specification page 1, line 6), which is an example of an ActRII receptor antagonist. One of ordinary skill in the art would have been motivated to combine claim 36 of copending Application No. 17738846 with the teachings of Berger to arrive at instant claims 1-2.
This is a provisional nonstatutory double patenting rejection.

Regarding instant claim 14, drawn to bimagrumab, the only other language in instant claim 14 is recitation of intended use. The intended use in treating UI results in no structural difference between the claimed invention and the prior art. 
Claims 1-18 and 34 of copending Application No. 17738846 are drawn to an ActRII receptor inhibitor. The only other language in claims 1-18 and of copending Application No. 17738846 are recitations of intended use and an added chemotherapeutic agent. The intended use in treating cancer results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Claims 1-18 and 34 of copending Application No. 17738846 differ from instant claim 14 by not specifying bimagrumab. The instant application discloses that bimagrumab was disclosed (specification page 1, line 22) in Berger and is an antagonist antibody to ActRIIB (specification page 1, line 6), which is an example of an ActRII receptor inhibitor. One of ordinary skill in the art would have been motivated to combine claims 1-18 and 34 of copending Application No. 17738846 with the teachings of Berger to arrive at instant claim 14. 
Claims 19-33 of copending Application No. 17738846 are drawn to a myostatin antagonist. The only other language in claims 19-33 of copending Application No. 17738846 are recitations of intended use and an added therapeutic agent. The intended use in treating cancer results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Claims 19-33 of copending Application No. 17738846 differ from instant claim 14 by not specifying bimagrumab. The instant application discloses that bimagrumab was disclosed (specification page 1, line 22) in Berger and that it operates by inhibiting myostatin binding (Berger claim 6), which is by definition a myostatin antagonist. One of ordinary skill in the art would have been motivated to combine claims 19-33 of copending Application No. 17738846 with the teachings of Berger to arrive at instant claim 14.
Claim 35 of copending Application No. 17738846 is drawn to an anti-ActRII receptor antibody. The only other language in claim 35 of copending Application No. 17738846 are recitations of intended use and an added therapeutic agent. The intended use in treating cancer results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Claim 35 of copending Application No. 17738846 differs from instant claims 14 by not specifying bimagrumab. The instant application discloses that bimagrumab was disclosed (specification page 1, line 22) in Berger and that it is an anti-ActRIIB antibody (Berger claim 1), which is an example of an anti-ActRII receptor antibody. One of ordinary skill in the art would have been motivated to combine claim 35 of copending Application No. 17738846 with the teachings of Berger to arrive at instant claim 14.
Claim 36 of copending Application No. 17738846 is drawn to bimagrumab. The only other language in claim 36 of copending Application No. 17738846 are recitations of intended use and an added therapeutic agent. Instant claim 14 is anticipated by claim 36 of copending Application No. 17738846.
This is a provisional nonstatutory double patenting rejection.


U.S. Patent No. 11,357,851
Claims 1-2, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11357851.

Regarding instant claims 1-2, drawn to an ActRII receptor antagonist, the only other language in instant claims 1-2 are recitations of intended use. The intended use in treating UI, or specific manifestations of UI, results in no structural difference between the claimed invention and the prior art. 
Claims 1-3 of U.S. Patent No. 11357851 are drawn to an anti-ActRII receptor antibody and bimagrumab, which are instantly disclosed as examples of an ActRII receptor antagonist, in combination in a separate step with another drug. The only other language in claims 1-3 of U.S. Patent No. 11357851 are recitations of intended use and an added therapeutic agent. The intended use results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Accordingly, instant claims 1-2 are anticipated by claims 1-3 of U.S. Patent No. 11357851. 

Regarding claim 14 of the instant application, drawn to bimagrumab, the only other language in instant claim 14 are recitations of intended use. The intended use in treating UI and inherent properties results in no structural difference between the claimed invention and the prior art. 
Claim 2 of U.S. Patent No. 11357851 is drawn to bimagrumab, in combination in a separate step with another drug. The only other language in claims 1-3 of U.S. Patent No. 11357851 are recitations of intended use and an added therapeutic agent. The intended use results in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Accordingly, instant claim 14 is anticipated by claim 2 of U.S. Patent No. 11357851. 

U.S. Patent No. 8,388,968
Instant claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17-20, 22, 26-30, 33, and 34 of U.S. Patent No. 8388968 and Berger. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claims 1-2 are drawn to an ActRII receptor antagonist. The only other language in instant claims 1-2 are recitations of intended use. The intended use in treating UI, or specific manifestations of UI, results in no structural difference between the claimed invention and the prior art. 
Claims 1-12, 17-20, 22, 27-30, 33, and 34 of U.S. Patent No. 8388968 are drawn to an anti-ActRIIB antibody or functional fragment comprising an antigen binding portion thereof, wherein the antibody or functional fragment binds to the ligand-binding domain of ActRIIB. The only other language in the claims are recitations of intended use and naming of species (SEQ ID NOs and functional limitations such as thresholds for binding constants) to further narrow the claims. The intended uses result in no structural difference between the claimed invention and the prior art, and a “reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (See MPEP § 2132.02). Claims 1-12, 17-20, 22, 27-30, 33, and 34 of U.S. Patent No. 8388968 differ from instant claims 1-2 by not specifying an ActRII receptor antagonist. Berger teaches an anti-ActRIIB antibody or functional fragment comprising an antigen binding portion thereof, wherein the antibody or functional fragment binds to the ligand-binding domain of ActRIIB (Berger claim 1), which is an ActRIIB antagonist (specification page 2), which is by definition an ActRIIB receptor antagonist, which is an example of an ActRII receptor antagonist. One of ordinary skill in the art would have been motivated to combine claims 1-12, 17-20, 22, 27-30, 33, and 34 of U.S. Patent No. 8388968 with the teachings of Berger to arrive at instant claims 1-2.
Claim 26 of U.S. Patent No. 8388968 is drawn to an antibody encoded by pBW524 (DSM22874). Claim 26 of U.S. Patent No. 8388968 differs from instant claims 1-2 by not specifying an ActRII receptor antagonist. Berger teaches an antibody encoded by pBW524 (DSM22874) that is an ActRIIB antagonist (specification page 2), which is by definition an ActRIIB receptor antagonist, which is an example of an ActRII receptor antagonist. One of ordinary skill in the art would have been motivated to combine claim 26 of U.S. Patent No. 8388968 with the teachings of Berger to arrive at instant claims 1-2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CRAIG POWELL whose telephone number is (571)272-8723. The examiner can normally be reached Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.P./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647